Citation Nr: 1523316	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  09-27 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to July 7, 2010 and in excess of 40 percent since July 7, 2010 for degenerative joint disease and degenerative disc disease of the spine with radiculopathy of the bilateral lower extremities prior to July 7, 2010, and for the right lower extremity after that date.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for hypertension.
 
3.  Entitlement to an initial compensable evaluation for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This case was remanded for further development in February 2014.  


FINDING OF FACT

In an August 2014 statement, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id. 

In August 2014, the appellant requested that his appeal be withdrawn as he was "happy with [his] current rating."  In light of this statement, the Board finds that the appellant has withdrawn his claims.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the issues before the Board. Accordingly, the Board does not have jurisdiction to review them, and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


